IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF COLUMBIA

                                                                     :
                                                                     :
In Re SPECIAL PROCEEDINGS                                            :         Misc. No. 09-0198 (EGS)
                                                                     :
                                                                     :

                                                               MEMORANDUM OPINION

              Pending before the Court are two motions to permanently

seal from public disclosure the Report to the Honorable Emmet G.

Sullivan of Investigation Conducted Pursuant to the Court’s

April 7, 2009 Order (“Mr. Schuelke’s Report” or “Report”).1                                        For

the reasons discussed herein, the Court DENIES the motions and

ORDERS that Mr. Schuelke shall provide an unredacted version of

this Memorandum Opinion to each of the attorneys who received

copies of the Report, pursuant to the Court’s November 21, 2011

Order and the executed Confidentiality Agreement.                                        It is further

ORDERED that Mr. Schuelke file his Report on the public docket

on March 15, 2012, after the subject attorneys are afforded an

                                                            
1
  In addition to the two motions, two individuals or entities
filed objections to publicly disclosing Mr. Schuelke’s Report,
and one entity filed a memorandum in support of publicly
releasing the Report, but these individuals and entities did not
specifically move the Court for their requested relief.
Nevertheless, as discussed infra Part I.B., the Court has
considered and will address all arguments made in opposition to
and in support of public disclosure, regardless of whether they
were made by motion, memorandum, or notice. As also discussed
infra Part I.B., the Department of Justice and two of the
subject attorneys filed pleadings indicating that they do not
oppose release of the Report.
                                                                


opportunity to submit their comments or objections to Mr.

Schuelke by no later than March 8, 2012.                              Mr. Schuelke shall

include any such submissions as addenda to the published Report.

It is further ORDERED that when the Report is made public, the

individuals who are subject to the Confidentiality Agreement as

a condition to having access to the Report shall be released

from that Confidentiality Agreement.                               It is further ORDERED that

on March 15, 2012, all pleadings related to Mr. Schuelke’s

Report and filed in response to the Court’s November 21, 2011

Order shall be unsealed and placed on the public docket.

Finally, it is further ORDERED that on March 15, 2012, an

unredacted version of this Memorandum Opinion shall be placed on

the public docket.2

              To deny the public access to Mr. Schuelke’s Report under

the circumstances of this case would be an affront to the First

Amendment and a blow to the fair administration of justice.                                In

July 2008, attorneys in the Public Integrity Section of the

Department of Justice indicted a public official for allegedly

failing to report gifts on his public disclosure forms.                              The

attorneys then tried the defendant in the most public manner


                                                            
2
  Because this Memorandum Opinion references information that is
currently under seal, the Court has made limited redactions to
this Opinion. In view of the Court’s decision to publicly
release Mr. Schuelke’s Report and the various pleadings
discussed herein on March 15, 2012, the Court will also post an
unredacted version of this Memorandum Opinion on that date.
                                                               2
 
                                                                


possible, and when they obtained a guilty verdict, they held a

press conference to proclaim victory to the public.                             As a result

of that verdict, the public official lost his bid for re-

election, which tipped the balance of power in the United States

Senate.

              Meanwhile, in the face of serious and mounting allegations

of prosecutorial misconduct throughout the trial and post-trial

proceedings, the attorneys repeatedly represented to the Court

and to the public that there was no wrongdoing and no cause to

question the integrity of either the indictment or the verdict.

Only when faced with uncontroverted evidence that the attorneys

had committed Brady violations3 did the government come before

the Court and publicly move to dismiss the indictment and vacate

the verdict.                             And only at that point did the government seek to

turn this public proceeding into a private one, assuring the

Court that it would investigate the prosecutors internally

through its confidential Office of Professional Responsibility

process.

              The U.S. Court of Appeals for the District of Columbia

Circuit has said, following Supreme Court precedent, that First

Amendment access to criminal proceedings “serves an important

function of monitoring prosecutorial or judicial misconduct.”

Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1991)
                                                            
3
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                               3
 
                                   


(citations omitted).   Mr. Schuelke’s five-hundred-page Report

concludes that “the investigation and prosecution of Senator

Stevens were permeated by the systematic concealment of

significant exculpatory evidence which would have independently

corroborated [his] defense and his testimony, and seriously

damaged the testimony and credibility of the government’s key

witness.”   Mr. Schuelke’s Report at 1.

     It is not an overstatement to say that the dramatic events

during and after the Stevens trial, and particularly the

government’s decision to reverse course and move to vacate the

verdict, led to a continuing national public discourse on

prosecutorial misconduct and whether and what steps should be

taken to prevent it.   Withholding the Report from the public and

leaving the public with only the information from the trial and

immediate post-trial proceedings would be the equivalent of

giving a reader only every other chapter of a complicated book,

distorting the story and making it impossible for the reader to

put in context the information provided.   The First Amendment,

the public, and our system of justice demand more.

I.   Introduction

     A.     The Court’s November 21, 2011 Order

     On April 7, 2009, in response to a series of allegations

and confirmed instances of prosecutorial misconduct during and

following the five-week trial of U.S. Senator Theodore F.

                                  4
 
                                  


Stevens (“the Stevens trial”), the Court appointed Henry F.

Schuelke, III, to investigate and prosecute such criminal

contempt proceedings as may be appropriate against the six

Department of Justice attorneys responsible for the prosecution

of Senator Stevens (“the subject attorneys”).   See Order

Appointing Henry F. Schuelke, United States v. Stevens, No. 08-

cr-231 (D.D.C. Apr. 7, 2009) (“April 7, 2009 Order”).

     On November 21, 2011, the Court issued an Order indicating,

inter alia, that Mr. Schuelke had informed the Court that his

investigation was concluded and had submitted a five-hundred-

page report to the Court in camera.   Order Regarding Report of

Henry F. Schuelke, III, and Setting Forth Instructions for

Further Proceedings at 12 (“November 21, 2011 Order”).   The

Court’s Order went on to note that based on their exhaustive

investigation, Mr. Schuelke and his esteemed colleague, Mr.

William B. Shields, had concluded that the investigation and

prosecution of Senator Stevens were “permeated by the systematic

concealment of significant exculpatory evidence which would have

independently corroborated [his] defense and his testimony, and

seriously damaged the testimony and credibility of the

government’s key witness.”   Id. at 3 (citing Mr. Schuelke’s

Report at 1).   The Court then concluded:

     While providing the public with the full results of
     Mr. Schuelke’s investigation has been and remains the
     Court’s intent, in view of the Amended Protective

                                 5
 
                                   


     Order entered in these proceedings on December 13,
     2009, and this Circuit’s holding in In re North, 16
     F.3d 1234 (D.C. Cir. 1994), the Court has determined
     that Mr. Schuelke’s complete report should not be made
     public at least until the Department of Justice has
     had the opportunity to review the report.    The Court
     has further determined that it is appropriate to
     afford the subject attorneys and Senator Stevens’s
     attorneys the opportunity to review the report, under
     the terms and conditions set forth [in the Order].
     The Court will then consider any objections to making
     Mr. Schuelke’s Report public[.]

Id. at 7.

     B.     The Pleadings Filed in Response to the Court’s
            November 21, 2011 Order

     In response to the Court’s November 21, 2011 Order, the

Department of Justice filed a Motion to File On Public Docket

the Notice of Department of Justice Regarding Materials

Referenced in Mr. Schuelke’s Report.   The Court granted that

motion on January 9, 2012.   The Department of Justice’s Notice

advised the Court that it “does not intend to file a motion

regarding Mr. Schuelke’s report” and that “[t]he government does

not contend that there is any legal prohibition on the

disclosure of any references in Mr. Schuelke’s report to grand

jury material, court authorized interceptions of wire

communications, or any sealed pleadings or transcripts that have

now been unsealed.”   Notice of Dep’t of Justice Regarding

Materials Referenced in Mr. Schuelke’s Report, at 1-2 (“DOJ

Notice”).   In addition, the Department of Justice informed the

Court that it was not asserting any deliberative process or

                                  6
 
                                                                 


attorney-work product privilege with respect to the information

contained in Mr. Schuelke’s Report.                                     Id. at 2.

              Each of the six subject attorneys filed notices, motions

and/or memoranda of law in response to the Court’s November 21,

2011 Order.4                            Two of the subject attorneys informed the Court

that they either agree or do not object to the public release of

the Report.                           See Brenda Morris Concurs with the Court’s Intent,

as Stated in its November 21, 2011 Order, to Release the Full

Report (“Morris Submission”) and Sealed Notice filed by William

M. Welch II (“Welch Notice”).                                  Two of the subject attorneys

filed motions to seal the Report.                                     See Motion to Permanently

Seal the Report filed by Edward P. Sullivan (“Sullivan Motion”)

and Motion Opposing Public Release of Report by Henry F.

Schuelke, III filed by Nicholas Marsh (“Marsh Motion”).

Finally, two of the subject attorneys filed notices or memoranda

opposing release of the Report.                                     See Joseph W. Bottini’s

Submission in Response to the Court’s November 21, 2011 Order

(“Bottini Submission”) and Memorandum of Law Opposing

Publication of the Schuelke Report filed by James Goeke (“Goeke

Memorandum”).                               These four pleadings opposing release raise

overlapping objections and arguments against publicly releasing


                                                            
4
  One of the subject attorneys, Nicholas Marsh, died on September
26, 2010, while Mr. Schuelke’s investigation was ongoing. A
pleading was filed on behalf of Mr. Marsh’s estate, which the
Court will refer to as Mr. Marsh’s pleading.
                                                                7
 
                                                                


the Report, and the Court will therefore analyze and discuss

them collectively as the “opposing attorneys’” pleadings and/or

arguments.5                          Specifically, the opposing attorneys argue that

(1) because Mr. Schuelke’s investigation was a “grand jury-

style” investigation, it should be bound by the grand jury

secrecy rules and precedent, particularly where, as here, the

investigating body is not indicting or recommending criminal

prosecution (and therefore the allegations will not be subject

to adversarial proceedings); (2) the Court should not follow the

D.C. Circuit’s approach to releasing the Independent Counsel’s

report in In re North, 16 F.3d 1234 (D.C. Cir. 1994) (“North”),

or, if the Court does follow that approach, the Court should

conclude that the factors identified in that case do not weigh


                                                            
5
  This is not to say that the pleadings are equally comprehensive
or that each of the opposing attorneys made all of the same
arguments. Compare, e.g., the twenty-two-page Sullivan Motion
(including extensive case law and analysis) and thirteen-page
Marsh Motion (including considerable case law and analysis) with
the two-page Bottini Submission (citing no legal authority) and
the four-page Goeke Memorandum (citing three cases with little
to no analysis). Although four of the six subject attorneys
noted their opposition to releasing the Report, only two of them
strenuously object and raise legal bases for withholding the
Report from the public. Nevertheless, because the general
objections to publicly releasing the Report are common to each
of the pleadings and all four opposing attorneys seek the same
relief, i.e., keeping the Report from the public, the Court will
consider the pleadings collectively. It is important to make
clear, however, that at times the Court is attributing all of
the arguments made to all four of the opposing attorneys, where
in most instances the argument, and certainly any analysis, were
in reality only proffered by one and sometimes two of the
opposing attorneys.
                                                               8
 
                                                                


in favor of releasing Mr. Schuelke’s Report; and (3) there is no

First Amendment right of access to Mr. Schuelke’s Report.                   See,

e.g., Sullivan Motion at 6, 12, 17; Marsh Motion at 5, 8, 10-11.

              Finally, one entity filed a memorandum urging the Court to

release the Report (1) in view of the highly public nature of

the Stevens trial, the First Amendment right to access these

proceedings and the common law right to access judicial records;

and (2) because if the Court were to consider the North factors,

those factors weigh heavily in favor of release.                   See Memorandum

in Support of Public Access to Mr. Schuelke’s Report filed by

Williams & Connolly LLP (“Stevens Memorandum”).6,7

              Upon careful consideration of the various points and

authorities raised for and against public disclosure of Mr.

Schuelke’s Report, the relevant statutory and case law, the

entire record in the Stevens proceedings, and the highly unique

circumstances present in this case, and for the reasons

discussed below, the Court concludes that (1) the public has an

overriding and compelling right to access the Report, and that
                                                            
6
  Senator Stevens died on August 9, 2010, while Mr. Schuelke’s
investigation was ongoing. The attorneys at Williams & Connolly
who represented Senator Stevens throughout the Stevens
proceedings filed a pleading, which the Court will refer to as
Senator Stevens’s pleading.
7
  In addition to the pleadings already discussed, one individual
or entity filed a motion to modify Mr. Schuelke’s Report. See
Motion for Modifications to Report filed by Bill J. Allen. That
motion was later withdrawn. Notice of Bill J. Allen Regarding
Mr. Schuelke’s Amended Report.
                                                               9
 
                                                                    


right is protected by the First Amendment; (2) Mr. Schuelke’s

investigation differed in significant respects from a grand jury

proceeding and is not bound by the grand jury secrecy rules, and

moreover the reasons underlying the secrecy of grand jury

proceedings are for the most part not relevant in this case; and

(3) the D.C. Circuit’s approach in North is instructive, and the

factors identified in that case as relevant to determining

whether to publicly release a special prosecutor’s report

overwhelmingly counsel in favor of publicly releasing the Report

under these circumstances.                                     Accordingly, the Court will order

Mr. Schuelke to file his Report on the public docket.                                    In order

to address any claimed prejudice to the subject attorneys,

however, the Court will first afford them another opportunity to

submit objections or comments to Mr. Schuelke to be published as

addenda to the Report, similar to the process followed in North

and subsequent cases.8


                                                            
8
  The Court notes that at least two of the opposing attorneys
imply in their pleadings that they were not “invited” to comment
on the substance of the Report. See Marsh Motion at 11 (“We do
not understand the Court’s order to invite comments on the
substance of the report and we do not undertake that effort
here.”); Goeke Memorandum at 3 (“While we understand that the
Court’s November 21, 2011 Order did not invite Mr. Goeke and the
other government attorneys to rebut the substance of the
Schuelke Report . . . .”). The Court’s November 21, 2011 Order,
however, specifically and explicitly provided that opportunity.
See November 21, 2011 Order at 10-11 (“It is further ORDERED
that any other individual seeking to withhold from the public
information contained in Mr. Schuelke’s Report shall file a
motion under seal, and, if appropriate, any comments or factual
                                                                  10
 
                                                                                               


II.           Discussion

              A.             The First Amendment Right of Access to Judicial
                             Proceedings

              The First Amendment to the United States Constitution

provides the public with a right of access to judicial

proceedings where (i) “the place and process have historically

been open to the press and general public”; and (ii) “public

access plays a significant positive role in the functioning of

the particular process in question.”                                                                           Press-Enterprise Co. v.

Sup. Ct. of Cal. (“Press-Enterprise II”), 478 U.S. 1, 8 (1986);

see also Press-Enterprise Co. v. Sup. Ct. of Cal. (“Press-

Enterprise I”), 464 U.S. 501, 505-10 (1984); Globe Newspaper Co.

v. Sup. Ct. for Norfolk Cnty., 457 U.S. 596, 605-06 (1982);

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573-74

(1980).

                     1.             Criminal Trials – Including the Stevens Trial – Have
                                    Historically Been Open to the Public

                                    a.             Relevant Case Law

              The right of access is not limited to the criminal trial

itself, but extends to many pre- and post-trial documents and

proceedings.                            See, e.g., Press-Enterprise II, 478 U.S. at 10-13

(First Amendment right of access to adversarial pre-trial

preliminary hearings); Press-Enterprise I, 464 U.S. at 510-11
                                                                                                                                                                                               
                                                                                                                                                                                               
information regarding the Report, by no later than January 6,
2012, and shall provide the basis and nature of the relief
sought.”) (emphasis added).
                                                                                            11
 
                                 


(First Amendment right to access voir dire proceedings); United

States v. Ignasiak, Nos. 09-10596, 09-16005, and 10-11074, 2012

WL 149314, *15-16 (11th Cir. Jan. 19, 2012) (First Amendment

right of access to government’s post-trial pleading revealing

impeachment information of one of its key witnesses where

government argued that the witness’s privacy interest justified

keeping the information under seal); In re Search Warrant for

Secretarial Area Outside Office of Gunn, 855 F.2d 569, 573 (8th

Cir. 1988) (First Amendment right of access to documents

supporting search warrants); Applications of Nat’l Broad. Co. v.

Presser, 828 F.2d 340, 344-45 (6th Cir. 1987) (First Amendment

right of access to pretrial documents); CBS, Inc. v. U.S. Dist.

Ct. for Cent. Dist. of Cal., 765 F.2d 823, 825-26 (9th Cir.

1985) (First Amendment right of access to post-trial documents

regarding potential sentence reduction); Associated Press v.

U.S. Dist. Ct. for Cent. Dist. of Cal., 705 F.2d 1143, 1145 (9th

Cir. 1983) (First Amendment right of access to pretrial

documents); In re Access to Jury Questionnaires, No. 10-SP-1612,

2012 WL 140425, *4-5 (D.C. Jan. 19, 2012) (First Amendment right

of access to written juror questionnaires).

     Although First Amendment access to criminal proceedings is

not absolute, the standard to overcome the presumption of

openness is a demanding one:



                               12
 
                                                                   


              The presumption of openness may be overcome only by an
              overriding interest based on findings that closure is
              essential to preserve higher values and is narrowly
              tailored to serve that interest.    The interest is to
              be articulated along with findings specific enough
              that a reviewing court can determine whether the
              closure order was properly entered.

Press-Enterprise I, 464 U.S. at 510; see also United States v.

Brice, 649 F.3d 793, 796-97 (D.C. Cir. 2011) (assuming without

deciding that the First Amendment affords access to material

witness proceedings but upholding trial court’s closure of the

proceedings, where opening such proceedings would reveal

“private and painful” information related to then-juvenile

victims’ physical and mental health, constitute a “grotesque

invasion of the victims’ privacy[,]” and trial court made

finding that no alternatives to closure could protect the

compelling privacy interests).

                                    b.             The Public Nature of the Stevens Trial

              As noted above, criminal trials have historically been open

to the public.                                 See, e.g., Globe Newspaper Co., 457 U.S. at 603-

06; Richmond Newspapers, 448 U.S. at 564-74.                                    The Stevens trial

was certainly no exception.                                    In fact, recognizing from the

outset the significant public interest in the case, the Court

took extensive steps to ensure that members of the public and

the media had access to all aspects of the proceedings.9                                    See,


                                                            
9
  The Supreme Court has recognized that the public may obtain its
access to judicial proceedings through the media. See Richmond
                                                                 13
 
                                                                                               


e.g., Order, Stevens, No. 08-231 (Sept. 19, 2008) (setting aside

reserved seats in the courtroom for members of the public and

the media as well as providing an “overflow” courtroom with live

audio and video transmittal of the proceedings).

              The public’s interest in and right to access the Stevens

trial was not merely a theoretical one.                                                                                Rather, the trial

received nearly unprecedented media coverage.                                                                                            By the Court’s

estimation, for the 25 days of trial (including jury selection

and deliberation), a total of 51 stories about the Stevens case

ran in the front sections of the Washington Post and the New

York Times.                          It is important to note, as the memorandum filed by

Williams and Connelly points out, that this media attention was

welcomed and even fostered by the prosecutors.                                                                                              See Stevens

Memorandum at 1-2.                                        The government issued a press release on the

day it indicted Senator Stevens, and Matthew Friedrich, the

Acting Assistant Attorney General for the Criminal Division,

held a press conference to proclaim the news.                                                                                            See Press
                                                                                                                                                                                               
                                                                                                                                                                                               
Newspapers, 448 U.S. at 572-73 (“Instead of acquiring
information about trials by firsthand observation or by word of
mouth from those who attended, people now acquire it chiefly
through the print and electronic media. In a sense, this
validates the media claim of functioning as surrogates for the
public. While media representatives enjoy the same right of
access as the public, they often are provided special seating
and priority of entry so that they may report what people in
attendance have seen and heard. This ‘contribute[s] to public
understanding of the rule of law and to comprehension of the
functioning of the entire criminal justice system . . . .’”
(quoting Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 587
(1976) (Brennan, J., concurring in judgment))).
                                                                                            14
 
                                  


Release, U.S. Dep’t of Justice, U.S. Senator Indicted on False

Statement Charges (July 29, 2008), available at

http://www.justice.gov/opa/pr/2008/July/08-crm-668.html (last

visited Feb. 6, 2012); Senator Ted Stevens Indictment, C-Span

Video Library (July 29, 2008), http://www.c-

spanvideo.org/program/280113-1 (accessed by searching “Ted

Stevens Indictment” and limiting the date range to July 29,

2008) (last visited Feb. 6, 2012).   The Department of Justice

posted each day’s trial exhibits on its website.   On the day of

the verdict, Mr. Friedrich stood with the trial team outside the

courthouse and pronounced to the television cameras that “[t]he

Department is proud of this team, not only for this trial, but

for the investigation that led to it.”   Senator Stevens Verdict

News Conference Tr. at 00:03:23, C-Span Video Library (Oct. 27,

2008), http://www.c-spanvideo.org/appearance/554818464 (last

visited Feb. 6, 2012).

     The public’s interest in the Stevens trial did not end

after the verdict, nor did this Court’s efforts to protect that

interest.   Two months after the verdict, when the government

sought to seal a complaint alleging prosecutorial misconduct

filed by the FBI agent who had co-led the investigation of

Senator Stevens, the Court issued an opinion concluding that the

public had a First Amendment right to access the FBI agent’s

post-trial complaint and the government’s pleadings related

                                15
 
                                  


thereto.   See United States v. Stevens, Crim. No. 08-231 (EGS),

2008 WL 8743218, *8 (D.D.C. Dec. 19, 2008).   Following the D.C.

Circuit’s decision in Washington Post v. Robinson, the Court

specifically found that access to the agent’s complaint and any

resulting proceedings would be likely to serve the important

function of monitoring prosecutorial misconduct, especially

where motions made during the trial raised the same or similar

allegations as those in the agent’s complaint, and the complaint

specifically included allegations of such misconduct.    Id.

(citing Robinson, 935 F.2d at 288).   As discussed infra, the

same conclusion applies to Mr. Schuelke’s Report.

             c.   Mr. Schuelke’s Report is Related to the Stevens
                  Trial

     The opposing attorneys argue that there is no First

Amendment right of access to Mr. Schuelke’s Report because it is

an investigative document and there is no “unbroken,

uncontradicted history” of access to such reports, which are the

equivalent of grand jury materials to which the First Amendment

does not provide a right of access.   See Sullivan Motion at 20-

21; Marsh Motion at 10.   The opposing attorneys’ arguments based

on grand jury secrecy are discussed infra Part II.B.    As for

their contention that the First Amendment does not provide




                                16
 
                                                                           


access to the Report because it is an investigatory document

unrelated to the Stevens trial, that argument is misplaced.10

              Mr. Schuelke’s Report relates and pertains to the Stevens

prosecution, as did the FBI agent’s post-trial complaint

alleging prosecutorial misconduct in the investigation and trial

of Senator Stevens.                                            Rather than moving to dismiss the

indictment with prejudice, had the government filed a notice or

other pleading with the Court informing the Court that the

government had discovered post-trial that the prosecution team

had committed additional Brady violations, the Court would have

held an evidentiary hearing or otherwise taken steps to learn

the extent of the misconduct and determine whether sanctions or

other remedies, including criminal contempt proceedings, were
                                                            
10
  Nor is it significant that the clerk’s office created a
miscellaneous case number for filings in these contempt
proceedings. This administrative act has no bearing on whether
the Report is a judicial document relating to the Stevens case,
which, of course, it is. In fact, this is precisely the
position taken by two of the subject attorneys in the Court of
Appeals when they appealed this Court’s decision related to a
finding of civil contempt. See In re Contempt Finding in United
States v. Stevens, Case No. 10-5372 (D.C. Cir.), Motion to
Include District Court Docket in United States v. Stevens, 08-
cr-231 (D.D.C.), in the Record on Appeal (“Following its
decision to hold Appellants in contempt, the District Court
created a separate docket, In re Contempt Finding in United
States v. Stevens, 09-mc-273-EGS (D.D.C.), for further contempt
proceedings, which did not include entries for orders, filings,
and transcripts that are at the heart of the contempt finding. .
. . Only by including the docket entries in United States v.
Stevens can this Court have ready access to all of the
information necessary to render a full and fair decision in this
appeal.”). The D.C. Circuit affirmed this Court’s decision on
December 9, 2011. 663 F.3d 1270 (D.C. Cir. 2011).
                                                                         17
 
                                    


appropriate.    The public would certainly have enjoyed a First

Amendment right of access to those proceedings, under the well-

established precedent discussed above.      However, in view of the

government’s unopposed motion to dismiss the indictment and

because Senator Stevens had a liberty interest at stake, it

would have been inappropriate to defer ruling on the

government’s motion in order to embark on such proceedings.

     Accordingly, during a public hearing on the government’s

motion held in the Stevens case, the Court appointed Mr.

Schuelke to investigate and prosecute any criminal contempt

proceedings as may be appropriate.       See Transcript of Hearing

46:12 – 47:15, Stevens, No. 08-231 (April 7, 2009) (“April 7,

2009 Tr.”).    In appointing Mr. Schuelke, the Court explicitly

stated that “the Court has an obligation to determine what

happened here and respond appropriately, and I intend to do so.”

Id. 47:20-22.    The Court also made clear that the public would

have access to that information.       See id. 46:9-11. (“This court

has an independent obligation to ensure that any misconduct is

fully investigated and addressed in an appropriate public

forum.”).   Only after appointing Mr. Schuelke did the Court

grant the government’s motion to dismiss.       Id. 48:17-20.

     After a highly publicized trial and months of post-trial

proceedings during which the prosecution team repeatedly denied

any wrongdoing and zealously defended the guilty verdict it had

                                 18
 
                                                                          


obtained, the opposing attorneys cannot now circumvent the First

Amendment and any public accountability by relying on the

government’s eleventh-hour motion to dismiss the indictment with

prejudice.11                           The First Amendment right of access “serves an

important function of monitoring prosecutorial or judicial

misconduct.”                             Robinson, 935 F.2d at 288 (citing Press-Enterprise

II, 478 U.S. at 8; Globe Newspaper Co., 457 U.S. at 605-06).

That includes a right of access to Mr. Schuelke’s Report under

the circumstances of this case.

                      2.            Access to Mr. Schuelke’s Report Will Play a
                                    Significant Positive Role in Informing the Public
                                    Regarding Criminal Trials in General and the Stevens
                                    Case in Particular

              The second step in the First Amendment analysis, whether

access to the proceeding or document will play a significant

role in informing the public regarding the matter at issue, is

also satisfied here.                                           As the Court stated during the April 7,

2009 hearing on the government’s motion to dismiss the

indictment, this was a case with many “dramatic and

unfortunately many shocking and disturbing moments.”                                          April 7,

2009 Tr. at 3:14-16. Frequently during the trial, the Court was
                                                            
11
  In fact, just two months before the government’s dramatic move
to dismiss the indictment, the prosecution team told the Court
that there was no need for any post-trial discovery and that
“the government is confident that [its response to the
Defendant’s post-trial motions] will resolve the need for
further inquiry into the allegations as they relate to the trial
and the convictions of the Defendant.” See Gov’t’s Proposed
Scheduling Order at 1, Stevens (Feb. 6, 2009).
                                                                        19
 
                                  


presented with persuasive arguments by the defense that the case

should be dismissed or a mistrial declared because of

prosecutorial misconduct.   See, e.g., Senator Stevens’s Mot. to

Dismiss Indictment or for Mistrial, Stevens, No. 08-231 (Sept.

28, 2008); Def.’s Emergency Mot. to Dismiss Case or for Mistrial

Due to Gov’t’s Continuing Brady Violations, Stevens (Oct. 2,

2008); Def.’s Mot. to Dismiss Case or for Mistrial Due to

Gov’t’s Failure to Comply with Fed. R. Crim. Proc. 16(a)(1)(E),

Stevens (Oct 8, 2008).

     In response to those arguments, the subject attorneys

repeatedly responded that the mistakes were “unintentional,”

“inadvertent,” and/or “immaterial.”   For example, when the

government failed to produce the exculpatory grand jury

testimony of prospective government witness Rocky Williams, the

prosecutors claimed that the testimony was immaterial.     See

Gov’t’s Opp’n to Def.’s Mot. to Dismiss or for New Trial,

Stevens (Sept. 29, 2008).   When the government sent Mr. Williams

back to Alaska without first advising the defense or the Court,

the prosecutors asserted that they were acting in “good faith.”

Trial Transcript, Oct. 2, 2008, p.m., at 42.   When government

counsel told the Court that the government’s key witness, Bill

Allen, had not been re-interviewed the day before the hearing on

its Brady disclosures, this was a “mistaken understanding.”

Gov’t’s Opp’n to Def.’s Motion to Dismiss Due to Alleged

                                20
 
                                    


Misconduct at 15 (Oct. 6, 2008).       When the government failed to

turn over exculpatory statements from Dave Anderson, another

government witness, the prosecutors claimed that the statements

were immaterial.    Trial Transcript, Oct. 8, 2008, p.m. at 58,

62, 64, 67.    When the government failed to turn over a grand

jury transcript containing exculpatory information, the

prosecutors claimed that it was “inadvertent.”      Trial

Transcript, Oct. 6, 2008, p.m. at 95.      When the government used

“business records” that the government knew to be false, the

prosecutors said that it was unintentional.      Trial Transcript,

Oct. 8, 2008, p.m. at 76.    When the government failed to produce

the bank records of Bill Allen and then surprised the defense at

trial with Bill Allen’s check, it claimed that this, too, was

immaterial to the defense.    Trial Transcript, Oct. 8, 2008, a.m.

at 3.

        Notwithstanding mounting evidence to the contrary, the

Court accepted the prosecutors’ representations and declined to

dismiss the case or declare a mistrial (though the Court did

take other steps to ameliorate the prejudice to the defense).

Had the Court known of the misconduct and the information

concealed by the government, as documented in the Schuelke

Report, those decisions would have been different.

        As the Court noted in its November 21, 2011 Order, Mr.

Schuelke and Mr. Shields found that the investigation and

                                  21
 
                                                                    


prosecution of Senator Stevens were “permeated by the systematic

concealment of significant exculpatory evidence which would have

independently corroborated [his] defense and his testimony, and

seriously damaged the testimony and credibility of the

government’s key witness.”                                     See Nov. 21, 2011 Order at 3

(quoting Mr. Schuelke’s Report at 1).                                    Mr. Schuelke and Mr.

Shields found that at least some of this concealment was willful

and intentional, and related to many of the issues raised by the

defense during the course of the Stevens trial.                                     In addition,

they found evidence of concealment and misconduct previously

unknown to the Court and to the defense, even after the

government moved to dismiss the indictment.                                    For these reasons,

access to the Report would certainly play a positive role in

informing the public of the flaws in the criminal trial of

Senator Stevens.12

                                                            
12
  It is also significant to this analysis that the information
revealed as a result of the government’s motion to dismiss the
indictment and vacate the verdict in the Stevens case, and this
Court’s decision to appoint Mr. Schuelke to investigate the
subject attorneys, had dramatic implications for two other
individuals convicted by the Public Integrity Section as part of
the “Polar Pen Investigation” of Alaska political corruption.
Peter Kott, former Speaker of the Alaska House of
Representatives, and Victor H. Kohring, a former member of the
Alaska House of Representatives, had been convicted and were
serving prison sentences on bribery and extortion-related
charges when the government moved to dismiss the Stevens case
and the Court appointed Mr. Schuelke. Because of these events,
in April 2009, Mr. Kott and Mr. Kohring moved for release from

                                                                  22
 
                                                                                               


              Moreover, access to the Report will also play a positive

role in the public’s understanding of the Court’s decision with

respect to criminal contempt proceedings in this case.                                                                                                             As noted

in the Court’s November 21, 2011 Order, despite his findings of

significant, widespread, and at times intentional misconduct,

Mr. Schuelke is not recommending any prosecution for criminal

contempt.                       See Nov. 21, 2011 Order at 4.                                                             This is because in

order to prove criminal contempt beyond a reasonable doubt under

18 U.S.C. § 401(3), the contemnor must disobey an order that is

sufficiently “clear and unequivocal at the time it is issued.”

Traub v. United States, 232 F.2d 43, 47 (D.C. Cir. 1955).                                                                                                                   Mr.

Schuelke concluded that no such order existed in this case.

                                                                                                                                                                                               
                                                                                                                                                                                               
custody and for disclosure of all Brady material in their own
cases. In June 2009, the government uncovered Brady material in
both cases and asked the Ninth Circuit to remand the cases to
the District Court of Alaska and to immediately release Kott and
Kohring on personal recognizance. The Ninth Circuit granted the
requested relief. See Order, U.S. v. Kohring, Case No. 08-30170
(9th Cir. June 10, 2009) Doc. No. 41; Order, U.S. v. Kott, Case
No. 07-30496 (9th Cir. June 10, 2009) Doc. No. 59. In March
2011, the Ninth Circuit found that information suppressed by the
government in both cases was favorable and material to the
defense and that the prosecution violated Brady and Giglio v.
United States, 405 U.S. 150 (1972). The Court of Appeals
vacated the convictions and remanded the cases to the District
Court for new trials. See United States v. Kohring, 637 F.3d
895 (9th Cir. 2011); United States v. Kott, 423 F. App’x 736
(9th Cir. 2011). On October 21, 2011, both men pleaded guilty
and were sentenced to time served. Richard Mauer, Corruption
Trials Ended; Kott, Kohring Plead Guilty, Sentenced to Time
Served, ANCHORAGE DAILY NEWS (Oct. 22, 2011).

                                                                                            23
 
                                   


Rather, the Court accepted the repeated representations of the

subject prosecutors that they were familiar with their discovery

obligations, were complying with those obligations, and were

proceeding in good faith.   See Nov. 21, 2011 Order at 4-5.

Having appointed Mr. Schuelke to “investigate and prosecute”

criminal contempt proceedings as appropriate, the Court accepts

his findings and conclusions.   The public can neither understand

the basis for Mr. Schuelke’s findings and conclusions, however,

nor the basis for the Court’s decision to accept those findings

and conclusions, without access to the Report.

     Further, it is not insignificant to the analysis of the

public’s right of access to Mr. Schuelke’s Report that the

public bore the cost not only of the Stevens trial and post-

trial proceedings, which resulted in the government seeking

permission to dismiss the indictment with prejudice and vacate

the verdict, but also the costs associated with Mr. Schuelke’s

investigation, and the costs associated with the subject

attorneys’ legal representation throughout that investigation.

See, e.g., Joe Palazzo, A Long Career Near the Spotlight But

Rarely In It, MAIN JUSTICE (July 17, 2009),

http://www.mainjustice.com/2009/07/17/a-long-career-near-the-

spotlight-but-rarely-in-it/ (noting that the federal judiciary

was paying Mr. Schuelke for the investigation (at a “fraction”

of his usual rate) and also paying the lawyers representing the

                                 24
 
                                  


subject attorneys); Brad Heath, Taxpayers Pay to Defend

Prosecutors in Ted Stevens Case, USA TODAY, Feb. 2, 2012.

     It would be a disservice to the public to require the

public to bear these costs, only to deny it the right to access

the previously undisclosed facts relevant to the public trial of

Senator Stevens and uncovered by Mr. Schuelke’s investigation.

In fact, the government recently made a similar argument in

successfully opposing a defendant’s motion to seal a consent

judgment.   See Plaintiff’s Memorandum of Points and Authorities

in Opposition to the Defendant’s Motion to Seal Document, United

States v. Harry L. Thomas, 06-cv-497 (DAR), Doc. No. 30, at 2-3

(“Since this debt involves guarantees by the United States paid

on the original promissory notes, it involves the public funds

used to pay the guarantees.   The public must have access to the

information it needs to appraise the Government’s work in

protecting and preserving these public funds and in implementing

the public policy behind guaranteed student loans.”).

     Finally, access to the Report will play a significant role

in the public’s understanding of criminal trials and safeguard

against future prosecutorial misconduct, considerations the

courts have consistently found weigh heavily in favor of the

right of access.   See, e.g., Press-Enterprise II, 478 U.S. at 12

(stating that public access to criminal proceedings,

particularly those where no jury is present, provides a

                                25
 
                                  


“safeguard against the corrupt or overzealous prosecutor”);

Globe Newspaper Co., 457 U.S. at 606 (“Public scrutiny of a

criminal trial enhances the quality and safeguards the integrity

of the factfinding process, with benefits to both the defendant

and to society as a whole.”); Richmond Newspapers, 448 U.S. at

569 (finding that open criminal trials “discouraged [ ] the

misconduct of participants”); Robinson, 935 F.2d at 288 (“The

first amendment protects public access to [] court proceedings .

. . and serves an important function of monitoring prosecutorial

or judicial misconduct.” (citations omitted)).

     The Stevens case has come not only to symbolize the dangers

of an overzealous prosecution and the risks inherent when the

government does not abide by its discovery obligations, but it

has also been credited with changing the way other courts,

prosecutors, and defense counsel approach discovery in criminal

cases.   See, e.g., Amanda Coyne, Could Botched Ted Stevens

Prosecution Prompt Federal Legal System Reform?, ALASKA DISPATCH

(Nov. 28, 2011), available at

http://www.alaskadispatch.com/article/could-botched-ted-stevens-

prosecution-prompt-federal-legal-system-reform (recognizing

attention the Stevens case has received in Washington, D.C., and

around the country); David Ingram, Ted Stevens Became a Symbol

for Prosecutorial Misconduct, THE BLOG   OF   LEGAL TIMES (Aug. 10,

2010, 4:22 PM), http://legaltimes.typepad.com/blt/2010/08/ted-

                                26
 
                                    


stevens-became-a-symbol-for-prosecutorial-misconduct.html

(noting that Stevens has drawn “national attention to the

obligations of prosecutors to turn over exculpatory evidence”);

DLA Piper’s Zeidenberg on Prosecutorial Misconduct, Stevens and

Lindsey, 25 CORP. CRIME REPORTER 48 (Dec. 13, 2011), available at

http://corporatecrimereporter.com/zeidenberg12132011.htm

(stating that judges are taking allegations of prosecutorial

misconduct more seriously as a result of Stevens); Carrie

Johnson, Court Ruling Reignites Debate Over Sharing Evidence,

NPR (Jan. 12, 2012), available at

http://www.npr.org/2012/01/12/145102823/court-ruling-reignites-

debate-over-sharing-evidence (“Ever since the Ted Stevens

fiasco, there have been a lot of nervous people in the Justice

Department — all worried about the consequences of making a bad

decision.”).

     In revealing what happened in the Stevens case, Mr.

Schuelke’s Report sheds significant light on these important

issues.

          3.   The Opposing Attorneys Have Made No Showing of a
               Compelling Interest that Necessitates Closure, Nor
               Have They Shown that No Alternatives to Closure Will
               Adequately Protect Any Such Interest

     As noted supra, the First Amendment right of access to

criminal proceedings is not absolute, but the presumption of

openness is overcome only by a compelling interest and a showing


                                  27
 
                                                                       


that no alternatives to closure can adequately protect that

interest.                       See Press-Enterprise I, 464 U.S. at 510.                  The

opposing attorneys have made no such showing in this case.

While objecting generally to release of the Report as unfair and

prejudicial to the opposing attorneys’ privacy and reputational

interests, those attorneys have not specified any compelling

interest that would meet their high burden to justify keeping

the Report under seal.13                                       See, e.g., Press-Enterprise II, 478

U.S. at 14-15 (holding that state interest in preventing

inflammation of public opinion against defendant, and informing

potential jurors of exculpatory information wholly inadmissible

at the actual trial, did not justify closing preliminary

hearing); Globe Newspaper Co., 457 U.S. at 607-10 (concluding

that state interests in protecting minor victims of sex crimes

from trauma and embarrassment and in encouraging victims to come

forward and testify did not justify mandatory rule closing

criminal trials during testimony of such minor victims);

Richmond Newspapers, 448 U.S. at 580-81 (holding state interest

in completing trial proceedings for defendant, who had been

tried four times, in part because prospective jurors were

exposed to extensive media coverage, insufficient to close trial


                                                            
13
  Nor have any of the opposing attorneys contended that the
Report is factually inaccurate, with the exception of Mr.
Bottini, who asserted that the Report “contains inaccuracies”
but identified none. Bottini Submission at 2.
                                                                     28
 
                                  


proceedings); Robinson, 935 F.2d at 290-92 (finding state

interests in maintaining secrecy of grand jury proceedings, not

compromising ongoing criminal investigation, and protecting

safety of defendant and his family did not justify sealing plea

agreement when defendant’s involvement in case, and ongoing

cooperation with police, were already within the public

knowledge); cf. Brice, 649 F.3d at 796-97 (assuming without

deciding that First Amendment affords access to material witness

proceedings but upholding trial court’s closure of the

proceedings, where opening such proceedings would reveal

“private and painful” information related to then-juvenile

victims’ physical and mental health, constitute a “grotesque

invasion of the victims’ privacy[,]” and trial court made

finding that no alternatives to closure could protect the

compelling privacy interest (internal citation and quotation

marks omitted)).

     Here, the identity of the subjects was known from the

outset of the investigation, the matters under investigation

were largely known to the public from the outset and arose from

the subject attorneys’ conduct during the proceedings in a

highly-publicized criminal trial, and some of the subject

attorneys have themselves made statements to the media regarding

Mr. Schuelke’s investigation.   Under these circumstances, the

opposing attorneys have not established an interest sufficiently

                                29
 
                                                                    


compelling to justify withholding the Report.14                                    Moreover, as

discussed below, the opposing attorneys’ arguments that the

First Amendment right of access is inapplicable because Mr.

Schuelke’s investigation was akin to a grand jury proceeding are

unavailing.

              B.             The Nature of the Schuelke Investigation

              The opposing attorneys’ principal argument against publicly

releasing Mr. Schuelke’s Report is that the investigation

conducted by Mr. Schuelke was “substantially the same as a grand

jury proceeding and should be bound by the same secrecy rules

governing grand jury investigations.”                                    Sullivan Motion at 6; see

also Marsh Motion at 5; Goeke Memorandum at 1.                                    The opposing

attorneys maintain that the reasons underlying the grand jury

secrecy rules are equally applicable to Mr. Schuelke’s

investigation and that it would be unfair and prejudicial to the

subject attorneys to release the Report when those attorneys

will have no opportunity to challenge the Report’s findings in

an adversarial proceeding.                                     See, e.g., Sullivan Motion at 8-12;

Marsh Motion at 11; Goeke Memorandum at 3.                                    The Court will

discuss each of these arguments in turn.




                                                            
14
   Having concluded that the public has a First Amendment right
of access to Mr. Schuelke’s Report, the Court need not determine
whether there is also a common law right of access to the Report
as a judicial document. Stevens Memo at 6-8.
                                                                  30
 
                                     


       1.     Grand Jury Secrecy

     Grand jury secrecy is a long-established principle central

to our criminal justice system.         See, e.g., Douglas Oil Co. v.

Petrol Stops Northwest, 441 U.S. 211, 219 n.9 (1979) (“Since the

17th century, grand jury proceedings have been closed to the

public, and records of such proceedings have been kept from the

public eye.   The rule of grand jury secrecy was imported into

our federal common law and is an integral part of our criminal

justice system.” (internal citations omitted)).        The reasons for

such secrecy are also well-established.

     First, if preindictment proceedings were made public,
     many prospective witnesses would be hesitant to come
     forward voluntarily, knowing that those against whom
     they testify would be aware of that testimony.
     Moreover, witnesses who appeared before the grand jury
     would be less likely to testify fully and frankly, as
     they would be open to retribution as well as to
     inducements. There also would be the risk that those
     about to be indicted would flee, or would try to
     influence individual grand jurors to vote against
     indictment. Finally, by preserving the secrecy of the
     proceedings, we assure that persons who are accused
     but exonerated by the grand jury will not be held up
     to public ridicule.

Douglas Oil, 441 U.S. at 219.      For these reasons, Federal Rule

of Criminal Procedure 6(e)(2)(B) prohibits disclosure of

“matter[s] occurring before the grand jury.”

     The opposing attorneys’ reliance on this principle falters,

however, because (a) Mr. Schuelke’s investigation was not

conducted as part of a grand jury proceeding; (b) Rule 6(e) does


                                   31
 
                                                                       


not apply to Mr. Schuelke’s investigation; and (c) the reasons

underlying the need for grand jury secrecy are largely

inapplicable to Mr. Schuelke’s investigation and the resulting

Report.

                                    a.             Mr. Schuelke’s Investigation Did Not Include a
                                                   Grand Jury Proceeding and Differed in Important
                                                   Respects from a Grand Jury Proceeding

              The Fifth Amendment to the United States Constitution

provides in part that no person can be charged with a “capital,

or otherwise infamous” crime without a presentment or indictment

of a Grand Jury.15                                       Federal Rule of Criminal Procedure 6 governs

the grand jury process, including summoning and discharging the

grand jurors, the requisite number of grand jurors, who may be

present when the grand jury is in session, who may be present

when the grand jury is voting, and the requirements and

exceptions to grand jury secrecy.                                         Federal grand juries are

summoned by the United States District Court for a particular

district, and they are administered by that court, which

receives any indictments the grand jury returns.                                        Fed. R. Crim.

P. 6.               Grand jurors take an oath, typically administered by the

chief judge of the district court to which the grand jury was

summoned.                       See, e.g., U.S. v. Williams, 504 U.S. 36, 47 (1992).
                                                            
15
  An individual can waive her right to an indictment by grand
jury, in which case a prosecutor can file with the court a
charging document known as an “Information,” which need not be
approved or even presented to a grand jury. Fed. R. Crim. P.
7(b).
                                                                     32
 
                                                                


              This Court appointed Mr. Schuelke during the Stevens case

to “investigate and prosecute such criminal contempt proceedings

as may be appropriate” against the subject attorneys, pursuant

to Federal Rule of Criminal Procedure 42(a)(2).16                                   April 7, 2009

Order.                 Neither Mr. Schuelke, Mr. Shields, nor any of the

individuals or subjects appeared before a grand jury in relation

to Mr. Schuelke’s investigation.                                    See Declaration of Henry F.

Schuelke, III (“Schuelke Decl.”) ¶ 4.

              At least one of the opposing attorneys relies on In re

Special Proceedings, 373 F.3d 37 (1st Cir. 2004), for the

argument that Mr. Schuelke’s investigation was “substantially

the same” as a grand jury proceeding.                                   Sullivan Motion at 6.     In

In re Special Proceedings, the U.S. Court of Appeals for the


                                                            
16
  Rule 42(a)(2) provides that the court “must request that the
contempt be prosecuted by an attorney for the government, unless
the interest of justice requires the appointment of another
attorney.” Fed. R. Crim. P. 42(a)(2). Where, as here, the
government attorneys are involved or possible subjects of the
prosecution, the court may choose to appoint a non-government
attorney. See, e.g., In re Special Proceedings, 373 F.3d 37, 43
(1st Cir. 2004) (upholding district court’s decision to appoint
non-government attorney under Fed. R. Crim. P. 42(a)(2) where
the district court had “multiple reasons for concern about
having the government handle the matter[,]” including that the
prosecution was a potential source of the leak being
investigated in the contempt proceeding); see also Young v.
United States ex rel. Vuitton Et Fils S.A., 481 U.S. 787, 800-01
(1987) (“While contempt proceedings are sufficiently criminal in
nature to warrant the imposition of many procedural protections,
their fundamental purpose is to preserve respect for the
judicial system itself. As a result, courts have long had, and
must continue to have, the authority to appoint private
attorneys to initiate such proceedings when the need arises.”).
                                                               33
 
                                                                           


First Circuit concluded with little discussion or analysis that

the “principal reasons for grand jury secrecy” applied with

equal force to the special prosecutor’s investigation, and that

“[w]hat the special prosecutor is currently doing is

sufficiently like what a grand jury would do to make the analogy

decisive.”                         373 F.3d at 47.

              That case is of limited relevance here, however.                                    As an

initial matter, the Court notes that the First Circuit’s

conclusion about the analogy between the special prosecutor and

the grand jury was in the context of a discussion of “an

ancillary matter” before that court, i.e., whether to unseal

four documents and a deposition transcript.17                                             Id. at 46.

Second, and more importantly, the First Circuit’s decision was

made during an ongoing investigation, where the need for secrecy

is more compelling.                                            See id. at 46-47.   Finally, the

investigation in that case focused on finding the source of a

leak that violated the district court’s protective order, and

the scope and subjects of the investigation may not have been

publicly known or even known to the subjects themselves,

requiring a greater level of secrecy.                                              See id. at 40-41.   In
                                                            
17
  The principal issue before the court in In re Special
Proceedings was a subject’s challenge to the district court’s
appointment of a private attorney, rather than a government
attorney, to prosecute contempt proceedings. As discussed supra
n.16, the Court of Appeals rejected the subject’s multiple
arguments and affirmed the district court’s appointment of a
non-government attorney.
                                                                         34
 
                                   


this case, Mr. Schuelke’s investigation has concluded.

Moreover, the scope and subjects of the investigation have

always been publicly known and, as discussed infra Part

II.B.1.c, the reasons underlying grand jury secrecy, including

the two reasons cited by the First Circuit in In re Special

Proceedings, i.e., “to protect the innocent against unfair

publicity and to prevent tampering or escape by targets[,]” 373

F.3d at 47, are largely inapplicable to the unique circumstances

in this case.

     In the present case, not only was Mr. Schuelke’s

investigation completely unrelated to and unaffiliated with any

grand jury, it also differed in many significant ways from the

grand jury process.   For example, although Mr. Schuelke was

authorized by the Court to subpoena witnesses, none of the

subjects was subpoenaed; rather they appeared for deposition

voluntarily.    Schuelke Decl. ¶ 3.   Moreover, whereas witnesses

in the grand jury are not permitted to have their counsel

present in the grand jury, each of the subjects and other

witnesses deposed in this case was represented by counsel, and

counsel not only appeared with their client at the deposition,

but also were permitted freely to ask questions during the

depositions.    See Schuelke Decl. ¶ 3.   Significantly, and unlike

many grand jury investigations, the subjects here were provided

with the same underlying documents and information made

                                 35
 
                                  


available by the Justice Department to Mr. Schuelke, who adopted

an open-file discovery policy.   See Schuelke Decl. ¶ 2.

     Finally, not only were the subjects of Mr. Schuelke’s

investigation publicly known from the outset – indeed, they were

announced in open court, named in the Court’s Order appointing

Mr. Schuelke, and widely covered in the media – but the subjects

knew from the outset that the Court intended to make public Mr.

Schuelke’s findings; in fact, the public’s right to know of any

misconduct during the Stevens case was the impetus for

appointing Mr. Schuelke.   See April 7, 2009 Tr. 46:7-11 (“[T]he

events and allegations in this case are too serious and too

numerous to be left to an internal investigation that has no

public accountability.   This court has an independent obligation

to ensure that any misconduct is fully investigated and

addressed in an appropriate public forum.”); April 7, 2009 Order

(identifying subjects); see also Neil A. Lewis, Tables Turned on

Prosecution in Stevens Case, N.Y. TIMES, Apr. 8, 2009, at A1

(detailing Judge Sullivan’s order to conduct an external

investigation and naming its subjects); James Oliphant, Ted

Stevens’ Charges Dismissed as Judge Excoriates Prosecutors, L.A.

TIMES, Apr. 8, 2009; Del Quentin Wilber, Judge Orders Probe of

Attorneys in Stevens Case; Prosecutor Misconduct Alleged in

Former Senator’s Trial, WASH. POST, Apr. 8, 2009, at A01.



                                 36
 
                                                                           


                                    b.             Rule 6(e) Does Not Apply to Mr. Schuelke’s
                                                   Investigation

              Federal Rule of Criminal Procedure 6(e) requires grand jury

secrecy with certain exceptions.18                                              Because the rule governs

grand jury proceedings, it does not apply to Mr. Schuelke’s

investigation.                                 Nevertheless, the opposing attorneys argue that

because the investigation was “like” a grand jury proceeding,

the secrecy rules should apply.                                               At least one opposing attorney

cites to In re Sealed Case 00-5116, 237 F.3d 657 (D.C. Cir.

2004), for support.                                            See Sullivan Motion at 7, n.3.     This

argument is unpersuasive.                                           In In re Sealed Case 00-5116, the

D.C. Circuit considered whether an investigation by the FEC had

to be handled under seal.                                            See 237 F.3d at 661-62.     The court

looked to the FEC’s statutory enforcement scheme and concluded:

              The plain language of these provisions and the overall
              purpose and structure of the statutory scheme create a
              strong confidentiality interest analogous to that
              protected by Federal Rule of Criminal Procedure
              6(e)(6).    In both contexts, secrecy is vital “to
              protect [an] innocent accused who is exonerated from


                                                            
18
  The exceptions in the Rule providing for when grand jury
information may be made public are not exclusive. See, e.g., In
re Kutler, 800 F. Supp. 2d 42, 45 (D.D.C. 2011) (“Consistent
with this principle, it has been the initiative of courts—
through the exercise of their inherent authority regarding grand
jury records—that has shaped the development of Rule 6(e).
Since its adoption by the Supreme Court in 1944, the rule has
been amended to reflect ‘subsequent developments wrought in
decisions of the federal courts.’ These amendments confirm that
courts’ ability to order the disclosure of grand jury records
has never been confined by Rule 6(e)’s enumerated exceptions.”
(citation omitted)).
                                                                         37
 
                                     


     disclosure of the       fact       that   he   has    been   under
     investigation.”

Id. at 667 (citations omitted).

     In this case, there is no such statutory or regulatory

enforcement scheme requiring confidentiality.             Moreover, as

discussed supra, the subjects of the investigation, the fact

that they were under investigation, and the matters and scope of

the investigation have been widely publicized from the outset.

         Next, the opposing attorneys argue that the protective

orders entered by this Court during Mr. Schuelke’s investigation

provide for confidentiality of the discovery material produced

by the Department of Justice during the investigation, including

pre-existing grand jury material covered by Rule 6(e), and

therefore Mr. Schuelke’s Report “contains the equivalent of

grand jury material prohibited from disclosure by grand jury

secrecy rules.”    Sullivan Motion at 8; see also Marsh Motion at

7, 10.    Fatal to the opposing attorneys’ argument, however, are

the facts that (a) the Protective Orders entered by the Court at

the request of the Department of Justice provided the Department

of Justice – not the subject attorneys – certain protections

with respect to the material it was producing to Mr. Schuelke

and to the subject attorneys; and (b) in response to the Court’s

November 21, 2011 Order directing the Department of Justice

pursuant to the Amended Protective Order to file a motion if it


                                    38
 
                                    


believed “any of the Material(s) or sealed pleadings or

transcripts identified by Mr. Schuelke in his Report should be

withheld from the public,” the Department of Justice:

     [A]dvise[d] the court that it does not intend to file
     a motion regarding Mr. Schuelke’s report.          The
     government does not contend there is any legal
     prohibition on the disclosure of any references in Mr.
     Schuelke’s report to grand jury material, court-
     authorized interceptions of wire communications, or
     any sealed pleadings or transcripts that have now been
     unsealed. Moreover, in order to be as cooperative as
     possible   with  Mr.   Schuelke’s   investigation, the
     Department did not withhold any information from Mr.
     Schuelke on the basis of a privilege belonging to the
     government, such as the deliberative process or
     attorney-work product privilege, and therefore asserts
     no such privilege now with respect to the information
     contained in Mr. Schuelke’s report.

DOJ Notice at 1-2 (citing Fed. R. Crim. P. 6(e)(3)(E)(i); 18

U.S.C. § 2517(2)) (footnote omitted).

     Accordingly, release of the Report does not violate any

legal or procedural rules requiring confidentiality or secrecy.

            c.      The Reasons Underlying Grand Jury Secrecy are
                    Largely Inapplicable to Mr. Schuelke’s
                    Investigation

     As cited previously, the reasons for grand jury secrecy are

well established:

     First, if preindictment proceedings were made public,
     many prospective witnesses would be hesitant to come
     forward voluntarily, knowing that those against whom
     they testify would be aware of that testimony.
     Moreover, witnesses who appeared before the grand jury
     would be less likely to testify fully and frankly, as
     they would be open to retribution as well as to
     inducements. There also would be the risk that those
     about to be indicted would flee, or would try to

                                  39
 
                                    


     influence individual grand jurors to vote against
     indictment. Finally, by preserving the secrecy of the
     proceedings, we assure that persons who are accused
     but exonerated by the grand jury will not be held up
     to public ridicule.

Douglas Oil, 441 U.S. at 218-19.

     These reasons are largely inapplicable to Mr. Schuelke’s

investigation.   First, the subjects in this matter are all

government attorneys, and each of them knew or had reason to

know what witnesses Mr. Schuelke would likely be interviewing or

deposing, most of whom were other government attorneys or

employees.   As for the non-subject witnesses, because the

subjects and scope of the investigation were publicly known from

the outset and the investigation itself was the source of

considerable media attention, any hesitation to “come forward

voluntarily” could not be alleviated by secrecy.

     Second, because the subjects are government attorneys, as

were most of the other witnesses, the Court assumes that the

risk that these individuals would be “less likely to testify

fully and frankly” or that they would be “open to retribution as

well as to inducements” is minimal, regardless of the level of

secrecy afforded by Mr. Schuelke’s investigation.   Similarly,

the risk that the subjects might flee seems remote (in fact, the

subjects remain attorneys employed by the Department of

Justice), as does the risk that they would try to influence Mr.

Schuelke or Mr. Shields to recommend against prosecution.

                                40
 
                                                                


Moreover, Mr. Schuelke and Mr. Shields are both well-respected

attorneys with a wealth of experience, including prosecutorial

experience, and highly unlikely to be susceptible to any such

attempts to influence their decisions in this matter.19

              The final factor, protecting the accused from “public

ridicule,” is discussed below, though it is worth noting here

that the public has been well aware of the identity of the

subjects from the outset.

                      2.            Potential Prejudice to the Subject Attorneys

              The opposing attorneys argue that grand juries may not

accuse a person of criminal misconduct unless they return a

valid indictment, and that grand juries may not issue reports or

presentments if the investigation does not lead to an

indictment.                           See Sullivan Motion at 9-10 (citing authorities).

Because Mr. Schuelke and Mr. Shields are not recommending that


                                                            
19
  Mr. Schuelke served in the Judge Advocate General’s Corps,
U.S. Army, including as a Military Judge in the U.S. Army
Judiciary. Mr. Schuelke is also a former Assistant United
States Attorney for the District of Columbia, and has served as
Special Counsel to the U.S. Senate Committee on Foreign
Relations, Special Counsel to the U.S. Senate Select Committee
on Ethics, a member of this court’s Committee on Grievances, and
currently serves as Special Counsel to the District of Columbia
Commission on Judicial Disabilities and Tenure. He has
practiced white-collar criminal defense for thirty-two years.
Mr. Shields served as an Assistant District Attorney in the New
York County District Attorney’s Office, and later as a Special
Assistant Attorney General in New York, where he led
investigations and prosecutions of health care fraud. Mr.
Shields has practiced white-collar criminal defense for twenty-
four years.
                                                               41
 
                                     


the subject attorneys be prosecuted for criminal contempt, the

opposing attorneys contend that the Report should remain sealed,

based on the same reasons that grand juries are prohibited from

issuing reports in cases where there is no indictment.

     As the opposing attorneys point out, there are compelling

reasons to prohibit grand juries from issuing reports in cases

where there will not be an indictment.      See Sullivan Motion at

9-10; Marsh Motion at 11.     For example, grand juries are not

adversarial proceedings, nor are they governed by the rules of

evidence, so the grand jury can “hear any rumor, tip, hearsay,

or innuendo it wishes, in secret, with no opportunity for cross-

examination.”    In re Grand Jury Proceedings, Special Grand Jury

89-2 (Rocky Flats Grand Jury), 813 F. Supp. 1451, 1463 (D. Colo.

1992) (citation omitted).     Moreover, “[t]he grand jury is not

required to hear or consider evidence which would exonerate a

target of an investigation, and the fairness of its methods is

unreviewable.”     Id.   Finally, as two opposing attorneys argue,

“a report issued by a non-indicting grand jury making

accusations against an uncharged individual causes the

individual to suffer public stigma and reputational damage

without affording the individual any meaningful opportunity to

rebut the allegations.”     Sullivan Motion at 10; see also Marsh

Motion at 11-12.



                                   42
 
                                                                 


              The Court is not insensitive to this issue and recognizes

that Mr. Schuelke is not recommending criminal contempt

proceedings.                             Nevertheless, the unique circumstances of this

case are distinct from the concerns expressed by the opposing

attorneys and the Rocky Flats court, and any claimed prejudice

to the subject attorneys is further addressed by the Court’s

decision to permit the subject attorneys to submit comments for

publication with the Report.20

              First, although Mr. Schuelke’s investigation was not an

adversarial proceeding, the subject attorneys were represented

by counsel, who were permitted and did ask questions during the

depositions of their clients.                                  See Schuelke Decl. ¶ 3.   The

subjects were also provided access to the underlying evidence

and therefore had the opportunity to, and did, present defenses.


                                                            
20
  One of the opposing attorneys argues that the Report should be
permanently sealed because Rule 42 does not authorize or
contemplate such a report. See Sullivan Motion at 21, n.10.
That argument is unpersuasive. Rule 42 and the case law
authorize the Court to appoint a non-government attorney to
prosecute criminal contempt proceedings if it is in the interest
of justice. See Young, 481 U.S. at 800-01; In re Special
Proceedings, 373 F.3d at 43. The purpose of the Rule is to
“preserve respect for the judicial system itself.” Young, 481
at 800. It seems incongruous that the Rule would authorize the
court to appoint such an attorney but not permit the attorney to
meaningfully report back to the court after investigating the
matter at issue. Such a result would be inconsistent with the
Rule’s purpose to “preserve respect for the judicial system
itself.” A detailed written report is all the more appropriate
in a complex case such as this, requiring review of more than
150,000 pages of documents, numerous depositions, and extensive
research.
                                                               43
 
                                                                       


See Id. ¶ 2.                             In fact, this is evident from the deposition

testimony excerpted at length in the Report.                                       Moreover, while

Mr. Schuelke’s investigation was not specifically governed by

the rules of evidence, given the nature and scope of the

investigation and its subjects, as well as Mr. Schuelke and Mr.

Shields’ experience investigating, prosecuting and defending

criminal matters, see supra n.19, there should be no concern

regarding their inclination to consider or be susceptible to

“rumor, tip, hearsay, or innuendo.”21                                       In addition, as is clear

from his Report, Mr. Schuelke did consider evidence favorable to

the subjects of his investigation, and drew certain conclusions

based on that evidence.                                        Releasing Mr. Schuelke’s Report will

actually subject the “fairness of [his] methods” to review.

Rocky Flats, 813 F. Supp. at 1463.

              Finally, the need to guard against any public stigma and

reputational damage in releasing the Report is diminished by the

unique circumstances of this case.                                        Here, both the issues under

investigation and the subjects of the investigation have been

known and widely publicized from the outset, as they stemmed

from very public proceedings.                                       The subjects were also on notice

from the outset that the Court intended the results of the

investigation to be public because the Court announced that
                                                            
21
  The Report makes abundantly clear that its findings and
conclusions are based exclusively on the documentary record and
witness testimony.
                                                                     44
 
                                           


intent during the April 7, 2009 hearing when it appointed Mr.

Schuelke.   April 7, 2009 Tr. at 46:7-11 (“[T]he events and

allegations in this case are too serious and too numerous to be

left to an internal investigation that has no public

accountability.   This court has an independent obligation to

ensure that any misconduct is fully investigated and addressed

in an appropriate public forum.”).            In fact, at least some of

the subject attorneys themselves have made statements to the

press about the investigation.           See, e.g., Mike Scarcella,

Judge: Ted Stevens Investigation Reveals Prosecutorial

Misconduct, THE BLOG   OF   LEGAL TIMES (Nov. 21, 2011, 11:57 AM),

http://legaltimes.typepad.com/blt/2011/11/judge-ted-stevens-

investigation-reveals-proseuctorial-misconduct.html; Mike

Scarcella, Appeals Court Backs Civil Contempt Ruling in Ted

Stevens Case, THE BLOG      OF   LEGAL TIMES (Dec. 9, 2011 4:57 PM),

http://legaltimes.typepad.com/blt/2011/12/appeals-court-backs-

civil-contempt-ruling-in-ted-stevens-case.html.

     Moreover, it is significant that two of the six subject

attorneys either do not oppose and/or favor publicly releasing

the Report.   In addition, all of the subject attorneys work for

the Department of Justice and were investigated by the

Department’s Office of Professional Responsibility (“OPR”),

presumably regarding the same conduct investigated by Mr.

Schuelke, and the Department of Justice has reviewed Mr.

                                         45
 
                                                                           


Schuelke’s Report.22                                           Accordingly, the subject attorneys’

employer is already aware of the information in the Report, and

therefore any argument that they will suffer professional damage

from release of the Report is speculative.

              Nevertheless, in order to address any claimed prejudice

that could result from releasing the Report when its findings

will not be subjected to an adversarial proceeding, the Court

will afford the subject attorneys another opportunity to submit

comments on the Report.                                           See supra n.8.   Those comments shall be

published with the Report, to enable the public to consider the

subject attorneys’ comments simultaneously with the Report.

This is in keeping with the process followed by the D.C. Circuit

in In re North and subsequent cases, where there were similar

concerns about publicly releasing a report containing


                                                            
22
  The Court notes that while the government promised, both in
its April 1, 2009 Motion to Dismiss and at the April 7, 2009
hearing, to share the results of its OPR investigation at least
with the Court, if not the public, the Court has yet to either
see that report or be invited to see that report. See Mot. of
the United States to Set Aside Verdict and Dismiss Indictment
With Prejudice at 2, Stevens (Apr. 1, 2009); April 7, 2009 Tr.
at 14:24-15:3. The Attorney General has, however, recognized
the very public nature of the Stevens case and its aftermath.
Oversight of the U.S. Department of Justice: Hearing before the
Senate Judiciary Comm., Webcast at 66:00 - 66:10 (Nov. 8, 2011),
http://www.judiciary.senate.gov/hearings/hearing.cfm?id
=9b6937d5e931a0b792d258d9b32d21a8 (last visited Feb. 2, 2012),
(“I want to share as much of [the OPR report] as we possibly can
given the very public nature of that matter and the very public
nature of the decision I made to dismiss the case[.]”).



                                                                         46
 
                                   


allegations that would not be subjected to an adversarial

process.   See North, 16 F.3d at 1236, 1241; see also In re

Cisneros, 426 F.3d 409, 413-14 (D.C. Cir. 2005); In re Espy, 259

F.3d 725, 729 (D.C. Cir. 2001).

     C.    The D.C. Circuit’s Decision in In re North

     In the case of In re North, the D.C. Circuit considered

whether to publicly release the Independent Counsel’s report on

the Iran-Contra investigation.    16 F.3d 1234.   To be clear, the

expired Independent Counsel statute is obviously not directly

applicable to this case.   Nevertheless, the Circuit’s analysis

in North is instructive.   In North, as here, the court was faced

with objections to publicly releasing the Independent Counsel’s

report based on arguments that (1) it was unfair to release a

report raising allegations of wrongdoing when those allegations

would not be tested by an adversarial process; and (2) the

report contained grand jury material subject to Federal Rule of

Criminal Procedure 6(e)’s secrecy requirements.    As discussed

supra Part II.B., those are the same arguments raised by the

subject attorneys opposed to releasing Mr. Schuelke’s Report.

     In the final analysis, and not without reservations, the

North court determined that the report should be released, with

the inclusion of an appendix consisting of comments from persons

named in the report.   16 F.3d at 1241.   The court reached that

determination after weighing four factors, and it later used the

                                  47
 
                                    


same framework and reached the same or similar conclusions in

two subsequent cases involving whether to release reports by two

other Independent Counsel.    See id. at 1240-41; Cisneros, 426

F.3d at 413-14; Espy, 259 F.3d at 729-30.

     This Court has already determined, as discussed supra Part

II.A, that the First Amendment right of access compels

disclosure of Mr. Schuelke’s Report.    A brief discussion of the

factors set forth in North, however, demonstrates that those

factors also overwhelmingly weigh in favor of disclosure.       Those

factors are:

     (1) whether the subjects of the investigation have
     already been disclosed to the public; (2) whether the
     subjects do not object to the filings being released
     to the public; (3) whether the filings contain
     information which is already publicly known[;] and (4)
     whether the [c]ourt filings consist of legal or
     factual rulings in a case which should be publicly
     available   to  understand   the  court’s   rules  and
     precedents or to follow developments in a particular
     matter.

North, 16 F.3d at 1240; see also Cisneros, 426 F.3d at 413;

Espy, 259 F.3d at 729.

       1.      Whether the Subjects of the Investigation Have
               Already Been Disclosed to the Public

     This factor obviously requires little discussion or

analysis.   As discussed throughout, the subject attorneys were

named in the Court’s public order appointing Mr. Schuelke, have

been identified in any number of articles regarding the



                                  48
 
                                  


investigation, and several have made statements to the media

themselves about Mr. Schuelke’s investigation.

       2.   Whether the Subjects Do Not Object to the Filings
            Being Released to the Public

     As previously noted, four of the six subject attorneys

oppose releasing Mr. Schuelke’s Report – though the degree and

extent of their opposition varies.     See supra n.5.   One of the

subject attorneys, on the other hand, “welcomes” release of the

Report, and the sixth subject attorney does not oppose release.

See Morris Submission; Welch Notice.    It is not possible, nor

would it be appropriate under the unique circumstances in this

case, to release only those portions that relate to the non-

opposing attorneys.   See, e.g., North, 16 F.3d at 1240 (“Movants

seeking release and movants opposing are the subjects of

accounts as intertwined and inseparable as fibers within the

strands of a woven rope.”).   Accordingly, while this factor

independently might weigh against release, it is heavily

outweighed by the other factors under North and for all of the

reasons discussed previously in this decision.

       3.   Whether the Filings Contain Information Which is
            Already Publicly Known

     This factor weighs heavily in favor of disclosure.     Not

only does the Report relate to representations made and actions

taken by the subject attorneys during and leading up to the

highly-publicized Stevens trial, it also reveals underlying

                                49
 
                                                                    


facts that counter or contradict some of those actions and

representations.                                     In other words, withholding the Report leaves

the public in some cases with only the wrong or misleading

information.23                               See North, 16 F.3d at 1240 (“Not only is the

information widely known, it is widely known incorrectly.”).

                      4.            Whether the Court Filings Consist of Legal or
                                    Factual Rulings In a Case Which Should Be Publicly
                                    Available to Understand the Court’s Rules and
                                    Precedents or to Follow Developments in a Particular
                                    Matter

              Finally, this factor also weighs heavily in favor of

disclosure.24                             Again, the extent to which the media and the


                                                            
23
  Merely by way of example, these include revelations that Rocky
Williams believed that his time was being included in the
Christensen bills, which supported the defense’s contention that
the Senator and Mrs. Stevens believed they were paying for the
VECO employee’s time in the Christensen bills; the prosecutors
dismissed this argument made by the defense while concealing the
favorable statements made by Williams. Similarly, the
prosecutors made a number of representations to the Court
regarding Bill Allen and Bambi Tyree that are now known to be
false. The Court made a number of rulings based on these
misrepresentations, including limiting the defense’s ability to
cross-examine Allen about those issues. In addition, the
government notified Allen’s attorney just before trial that an
active state investigation into Allen’s sex with minors had
“merit,” and Allen’s counsel informed the government that Allen
would assert his Fifth Amendment privilege if asked about these
matters. The government concealed all of this from the defense
and from the Court. And of course, there are the revelations in
the Report regarding the “CYA” testimony. Withholding Mr.
Schuelke’s Report under these circumstances leaves the public
with incomplete and inaccurate information about the matters
involved in the Stevens trial and uncovered by Mr. Schuelke’s
investigation.
24
  Curiously, one opposing attorney argues that because Mr.
Schuelke’s Report contains “substantial allegations of
                                                                  50
 
                                                                                               


public followed the developments in the Stevens trial is nearly

unprecedented.                                As the Court said in its November 21, 2011

Order,

              The public availability of the results of Mr.
              Schuelke’s   Report   will   facilitate    the   public’s
              understanding of the Court’s rulings in the Stevens
              case    and   the    constitutional     and    procedural
              requirements inherent in our criminal justice system,
              and will better enable the public to follow and place
              in context the developments in the Stevens case, all
              of which, again, were widely publicized at the time.

November 21, 2011 Order at 12.

              Moreover, as discussed supra, the Stevens trial and its

aftermath have led to an ongoing national dialogue regarding the

constitutional and procedural requirements – or lack thereof –

that protect defendants in the criminal justice system.                                                                                                               See,

e.g., Mike Scarcella, Divided on Discovery; A Bare Majority of

Judges Would Impose Stricter Rules on Prosecutors, NATIONAL LAW

JOURNAL, Mar. 14, 2011 (explaining that Stevens led to a call for


                                                                                                                                                                                               
                                                                                                                                                                                               
‘concealment and serious misconduct that was previously
unknown,’” the Report “could not possibly help explain the
Court’s rulings in United States v. Stevens or assist the public
in following developments in a trial that ended in 2008.” Marsh
Motion at 10 (quoting the Court’s November 21, 2011 Order). In
other words, the opposing attorney appears to argue that because
the information was concealed from the defense and the public
long enough for the government to move to dismiss the indictment
(upon discovery by new Department of Justice attorneys that some
of the information previously withheld from the defense by the
subject attorneys would at least require a new trial), the
evidence of that concealment and misconduct could never have a
bearing on what occurred in the Stevens trial and should never
come to light. The Court finds this argument utterly devoid of
merit.
                                                                                            51
 
                                   


the Judicial Conference Criminal Rules Committee to reconsider

expanding prosecutors’ discovery obligations; according to a

survey by the Federal Judicial Center, 51 percent of federal and

magistrate judges favor changing Federal Rule of Criminal

Procedure 16 to require the disclosure of all exculpatory

information to the defense); American Bar Association, Select

Committee Report on the ABA Annual Meeting 14 (Sept. 2, 2011),

available at

http://www.americanbar.org/groups/leadership/2011_annual_house_m

tg_docs.html (follow “Select Committee Report (September 7,

2011)” hyperlink) (noting approval by ABA House of Delegates of

Criminal Committee Resolution 105D, urging governments to adopt

formal disclosure rules requiring prosecutors to disclose

exculpatory evidence to defense) (last visited Feb. 6, 2012);

MODEL CRIMINAL CODE, 18 U.S.C. § 3014 (Draft Proposed by Nat’l Ass’n

of Criminal Defense Lawyers 2011), available at

http://www.nacdl.org/NewsReleases.aspx?id=20531 (follow “NACDL

Proposed 18 USC § 3014” hyperlink at bottom of page) (requiring

prosecutors to disclose information favorable to the defendant)

(last visited Feb. 6, 2012).   The exhaustive efforts of Mr.

Schuelke and Mr. Shields, which involved review of more than

150,000 pages of documents, twelve depositions, witness

interviews, and a comprehensive understanding of the

government’s investigation, charges, pre-trial and trial

                                 52
 
                                                                


proceedings, not only in the Stevens matter, but also in

relevant aspects of at least two other federal prosecutions

brought by the Department of Justice’s Public Integrity Section

against Alaskan state officials, can greatly inform that

national discussion.25,26

III. Conclusion

              As set forth above, the public has a First Amendment right

of access to Mr. Schuelke’s Report.                                 In fact, under the

circumstances of this case, it would be a disservice and an

injustice to withhold the results of the Report, particularly
                                                            
25
      See supra n.12.
26
  As noted supra, n.16, Rule 42(a)(2) authorizes the court to
appoint a private attorney to prosecute a criminal contempt
proceeding where the “interest of justice” so requires. The
purpose of the rule is “to preserve respect for the judicial
system itself.” See Young, 481 U.S. at 800-01. While the need
to initiate criminal contempt proceedings, and to make such an
appointment in the interest of justice, is thankfully rare, when
it does arise, the rule’s purpose of “preserving respect for the
judicial system” depends on the willingness of a private
attorney to accept and carry out such an appointment. Here, the
appointment to investigate the six subject attorneys and
determine the extent of any prosecutorial misconduct in the
Stevens case was a tremendous undertaking, both because of the
scope and the nature of the investigation. The Court is
profoundly grateful first and foremost to Mr. Schuelke, and also
to his colleague Mr. Shields and the law firm of Janis, Schuelke
& Wechsler, for the significant resources they invested in this
matter over the course of nearly three years. The Court is
particularly appreciative of what is so evident in the Report,
and that is the thoughtful, diligent, fair, and sensitive way in
which Mr. Schuelke and Mr. Shields approached their
responsibilities pursuant to this appointment. In the Court’s
view, their professionalism does indeed “preserve respect for
the judicial system itself.”


                                                               53
 
                                  


where the Court indicated from the outset that it would make the

Report public.   Mr. Schuelke’s Report chronicles significant

prosecutorial misconduct in a highly publicized investigation

and prosecution brought by the Public Integrity Section against

an incumbent United States Senator.   The government’s ill-gotten

verdict in the case not only cost that public official his bid

for re-election, the results of that election tipped the balance

of power in the United States Senate.   That the government later

moved to dismiss the indictment with prejudice and vacate the

verdict months after the trial does not eradicate the

misconduct, nor should it serve to shroud that misconduct in

secrecy.   The First Amendment serves the important function of

monitoring prosecutorial misconduct, but the public cannot

monitor the misconduct in the Stevens case without access to the

results of Mr. Schuelke’s investigation, which are detailed in

his five-hundred-page Report.

     Accordingly, it is hereby

     ORDERED that the two motions to withhold the Report are

DENIED; it is further

     ORDERED that Mr. Schuelke shall distribute an unredacted

version of this Memorandum Opinion to all attorneys who received

copies of the Report, pursuant to the Court’s November 21, 2011

Order and the executed Confidentiality Agreement; it is further



                                 54
 
                                    


     ORDERED that by no later than March 8, 2012, each subject

attorney may submit to Mr. Schuelke four paper copies and one

electronic copy of written comments or objections to be filed as

addenda to Mr. Schuelke’s Report; it is further

     ORDERED that Mr. Schuelke shall file his Report on the

public docket on March 15, 2012, which shall include as addenda

to the Report any comments or objections received from the

subject attorneys; it is further

     ORDERED that when the Report is made public, the

individuals who are subject to the Confidentiality Agreement as

a condition to having access to the Report shall be released

from that Confidentiality Agreement; it is further

     ORDERED that on March 15, 2012, all pleadings related to

Mr. Schuelke’s Report and filed in response to this Court’s

November 21, 2011 Order shall be unsealed and placed on the

public docket; finally, it is further

     ORDERED that on March 15, 2012, an unredacted version of

this Memorandum Opinion shall be placed on the public docket.

     An appropriate Order accompanies this Memorandum Opinion.

Signed:   Emmet G. Sullivan
          United States District Court Judge
          February 8, 2012




                               55